Exhibit 10.31 LOAN AGREEMENT This Loan Agreement, dated as of December 17, 2008 (this “Agreement”), is by and between PureSafe Water Systems, Inc., a Delaware corporation with a principal place of business at 25 Fairchild Avenue, Suite 250, Plainview, New York 11803 (the "Company"), and Steve Legum, an individual residing atOne Meadow Lane, Lawrence, NY 11559(the "Lender"). W I T N E S S E T H : WHEREAS, the Lender desires to loan (the “Loan”) to the Company, and the Company desires to borrow from Lender, $50,000 (the “Loan Amount”) all in accordance with the terms and conditions set forth herein; and WHEREAS, pursuant to the terms and conditions hereinafter set forth, the Company desires to grant to the Lender (1) the option to convert the Loan Amount, and all accrued and unpaid interest due under the Note (as defined below), into shares (each, a “Share”) of the common stock, par value $0.001 per share (the “Common Stock”) of the Company, and (2) warrants (the “Warrants”) to purchase shares of Common Stock (the “Warrant Shares”). NOW, THEREFORE, in consideration of the mutual premises and of the representations, warranties, covenants and agreements hereinafter set forth, and for other good and valuable consideration, the receipt and sufficiency of which each of the parties hereby acknowledge, the parties hereto hereby agree as follows: Section 1 Loan. The Lender shall tender the Loan Amount, in full, to the Company to an account designated by the Company.For the purposes of this Agreement, the date on which funds are received by the Company shall be referred to as the “Closing Date.”The Loan Amount shall accrue interest at the rate of 10% per annum.All accrued and unpaid amounts of interest and principal shall be due by or on December 17, 2009 (the “Maturity Date”), provided, however, that the Lender may, at its option and in lieu of conversion as set forth below, demand repayment of the Loan Amount plus all accrued and unpaid interest as of the date demand is received by the Company.In consideration of the payment by the Lender to the Company of the Loan Amount: (a)The Company shall issue a promissory note (the “Note”) in the principal amount of $50,000, substantially in form attached hereto as Exhibit A.The Loan Amount, plus all accrued and unpaid interest due under the Note, shall be convertible, at the sole option of the Lender, into Shares by, or on, the Maturity Date.The number of Shares that the Lender shall receive upon conversion of the Loan Amount (plus all accrued and unpaid interest as of the date of conversion) shall be determined by dividing the Loan Amount (plus all accrued and unpaid interest as of the date of conversion) by the closing market price (the “Conversion Price”) of the Common Stock as of the Closing Date. (b)The
